Citation Nr: 1437489	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include as a residual of head injury or as secondary to service-connected hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for major depression as secondary to traumatic brain injury.  In April 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2010, and characterized the issue as service connection for a traumatic brain injury to include major depression.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  In March 2011, the RO issued a supplemental SOC (SSOC) reflecting consideration of all applicable theories of entitlement, but continued denial of the claim.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

As noted above, in the March 2009 rating decision, and subsequent statements of the case, the RO denied service connection for a major depressive disorder and traumatic brain injury residuals.  However, given the various diagnoses of record-to include generalized anxiety disorder, mood disorder not otherwise specified, cognitive disorder not otherwise specified, cognitive disorder related to head injury, as well as rule out mood disorder second to traumatic brain injury-the Board has more broadly characterized the claim for service connection for psychiatric impairment as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Veterans Benefits Management System (VBMS) file and a Virtual VA file.  The documents in VBMS are either duplicative or irrelevant to the issue on appeal.  A review of the Virtual VA file reveals VA outpatient treatment records not found in the paper claims file.  These records are dated subsequent to the most recent supplemental statement of the case and thus have not been reviewed by the AOJ.  The AOJ will have an opportunity to review these records on remand. 

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Here, the Veteran asserts that he has  psychiatric disability(ies) ) due to service or a service-connected disability.  In this regard, he contends that he has a current psychiatric disorder that was caused or aggravated by service, or is secondary to his service-connected hearing loss and tinnitus.  

In connection with this claim, the Veteran underwent a VA examination in November 2010, and a VA addendum opinion was obtained in February 2011.  For the following reasons, the Board finds that neither the November 2010 VA opinion nor the February 2011 VA addendum opinion are adequate opinions upon which to base resolution of the present claim.  As explained below, there remain questions as to  (1) the validity of any diagnosis/es of acquired psychiatric disorder(s) of record; and, if valid, (2) the relationship, if any, between each such diagnosis and either the Veteran's military service, including residuals of a pre-service head injury which he contends may have been aggravated by service, or his now service-connected hearing loss and/or tinnitus.  In this regard, the Board notes that, while the clinician who conducted the November 2010 VA examination addressed current diagnoses of major depression and a cognitive disorder, he did not address the other psychiatric diagnoses rendered shortly prior to, or during the pendency of, the October 2008 claim for service connection on appeal.  Any such valid diagnosis could constitute a current disability for purposes of service connection even if resolved at the time of the November 2010 VA examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

With respect to the contention that the Veteran has a current acquired psychiatric disorder that was aggravated by service, the Board observes that the Veteran's service entrance examination noted abnormal neurological findings with a notation of "residuals of head injury."  Pertinent to this claim, the Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the specific residuals of the preexisting head injury were not listed on the examination report.  Additionally, the Board notes that despite the notation regarding preexisting head injury on service entrance, the report noted normal psychiatric findings on entry.  Numerous VA outpatient treatment records authored by the Veteran's licensed social worker indicate that the Veteran may have a cognitive disorder associated with a head injury.  (See e.g., VA outpatient treatment records dated from 2008-2010).  VA outpatient treatment records also indicate that he may have a mood disorder associated with the head injury.  See May 2011 VA treatment record.  Thus, questions remain as to whether there is clear and unmistakable evidence to rebut the presumption of soundness with respect to the Veteran's validly diagnosed psychiatric disorders, and, if not, to establish whether the currently-claimed disability(ies) was(were) incurred in service, and none of the medical evidence and opinions of record includes sufficient findings in this regard.  

Here, the November 2010 VA examiner did not address whether there is clear and unmistakable evidence that any psychiatric disorder preexisted service.  The November 2010 VA examiner also noted that the Veteran had poor performance in auditory memory and that more in-depth neuropsychological testing was required to determine whether the poor performance was due to hearing deficits or traumatic brain injury.  To date, no such testing has been accomplished.

Further, the November 2010 VA examiner offered an unfavorable opinion regarding whether the Veteran's major depressive disorder was caused by service-connected hearing loss and/or tinnitus but that opinion was also inadequate.  The examiner explained that the opinion was based on the fact that the Veteran was able to carry on a normal conversation during the assessment and there were no instances that he appeared to have misunderstandings or miscommunications due to his hearing loss and/or tinnitus.  The examiner also stated that he had never seen a patient who suffered major depression secondary to hearing deficits and/or tinnitus at the level of the Veteran's and that it was highly unlikely that the Veteran's depression is related to his hearing deficits and/or tinnitus.  

However, the examiner did not address the October 2009 VA audiology consult that noted the Veteran speaks in a loud voice which causes social interaction problems which leads to isolation and poor self-esteem.  As discussed above, the examiner did not discuss other diagnoses, including generalized anxiety disorder or mood disorder and whether those disorders might be secondary to the service-connected hearing loss and/or tinnitus.  Therefore, on remand, for any disorder not deemed medically related to service, the examiner should address whether such disorder was  caused or is aggravated by his service-connected hearing loss or tinnitus; in doing so, the examiner should  discuss the October 2009 report. 

In February 2011, a VA addendum opinion was obtained to address direct service connection, as such was not addressed in the November 2010 VA opinion; however, this opinion is also inadequate.  In February 2011, the VA examiner did not address the Veteran's reported in-service symptoms and instead focused narrowly on whether the Veteran's major depressive disorder was related to the April 1974 treatment record in service in which the Veteran was treated for "nervousness."  The Veteran submitted a written statement and offered sworn testimony that he attempted suicide in service, shot himself in the foot on purpose in service to avoid training, and felt anxious and depressed during boot camp.  Moreover, , regarding continuity of symptomatology since service, the Veteran offered sworn testimony that he had experienced psychiatric symptoms for some time but did not know what they were until he was treated about four years prior to his hearing before the Board.  Transcript [T.] page 6.  Neither the November 2010 VA examination report nor the February 2011 VA opinion includes any discussion of the  Veteran's lay statements regarding his in-service symptoms or the other psychiatric disorders diagnosed during the period pertinent to the October 2008 claim, including generalized anxiety disorder and mood disorder.  

For the foregoing reasons, the Board finds that further medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is  needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.). 

Hence, the AOJ should arrange for the Veteran to under VA mental disorders examination, by a psychiatrist (M.D.), at a VA medical facility or VA contract facility.  The Veteran is hereby advised that failure to report to the  scheduled examination, without good cause, may well result in denial of the claim for service connection..  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to obtaining further medical opinion in this case, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain all outstanding, relevant, records, to include VA (inpatient and outpatient) treatment records.  The claims file currently contains primary care VA outpatient treatment records dated up to August 2011.  There is an indication that the Veteran was admitted to a VA facility for acute suicide attempt in 2010.  See November 2010 VA outpatient treatment record.  Any outstanding inpatient treatment records should also be obtained.  

It also appears that that relevant Social Security Administration (SSA) records are outstanding.  In this regard, a July 2011 VA outpatient treatment record reveals that the Veteran reported he was granted Social Security disability.  The Board finds that these records may be relevant to the present claim as a separate, April 2011 VA treatment record noted his report that he was scheduled for psychological testing thru SSA.  Additionally, in April 2011, a VA family nurse practitioner noted that the Veteran was unable to work due, in part, to his anxiety.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of potentially relevant SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

The Board further notes that, with respect to treatment in Korea for a suicide attempt, a PIES request was initiated regarding treatment from July 1974 to August 1975.  The response was that the Veteran did not have mental health treatment in 1974.  As the response did not address treatment in 1975, another attempt should be made to obtain any outstanding clinical records regarding a suicide attempt while serving in Korea.  The Veteran has offered sworn testimony that he attempted an overdose in Korea and was sent for counseling.  T. page 6. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claim should include consideration of all evidence associated with the claims file since the last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED  or the following actions:

1.  Send another request for information to the appropriate facility regarding any outstanding clinical records for treatment in Korea, dated from July 1974 to August 1975, regarding the Veteran's claimed drug overdose and psychological counseling. 

2.  Obtain all relevant, outstanding VA outpatient treatment records from Cheyenne, Wyoming VA Medical Center (VAMC), dated since August 2011.  Obtain any outstanding, inpatient psychiatric treatment records from the Cheyenne, Wyoming VAMC, dated in 2010.  Follow the procedures of  38 C.F.R. § 3.159 (2013) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

3.  Request that SSA furnish a copy of any decision pertaining to disability benefits involving the Veteran, as well as copies of all medical records underlying any such that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist (an M.D.).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to particularly include the neuropsychological testing referenced in the record) should be accomplished (with all results made available to the examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies), to include discussion of psychiatric diagnoses documented in the record during a time period pertinent to the October 2008 claim on appeal-to include generalized anxiety disorder, mood disorder not otherwise specified, cognitive disorder not otherwise specified, cognitive disorder related to head injury, as well as rule out mood disorder secondary to traumatic brain injury.  

For each such diagnosis, the examiner should discuss whether the diagnosis was or is valid (supported by the evidence of record).  

Then, for each such validly diagnosed disorder, the examiner should offer an opinion, consistent with sound medical judgment, as to whether the disability:

(a) clearly and unmistakably existed prior to service entrance (to include as a residual of the pre-service head injury noted at the service entrance examination); and, if so 

(b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression of the disorder) during or as a result of service.

For each disability deemed not to have clearly and unmistakably existed prior to service, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability::

(a) had its onset in or was otherwise incurred in service; or if not

(b) was caused or is aggravated (i.e., worsened beyond natural progression of the disorder) by service-connected hearing loss and/or tinnitus.

If aggravation by service-connected hearing loss and/or tinnitus is found, the examiner should attempt to quantify the additional disability resulting from aggravation. 

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence-including,  but not limited to: the service entrance examination report and pre-service medical report regarding the head injury;, the October 2009 audiology consult, as well as the November 2010 VA examination report indicating that neuropsychological testing is required to determine whether auditory memory problems are due to TBI or hearing deficits; and all lay assertions, including but not limited to the Veteran's reported history of noticing depressed feelings beginning in service, claimed suicide attempt in service, and purposefully shooting his own foot in service to avoid training.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include any further examination and/or testing indicated), adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



